Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Lewis on January 21, 2022.
The application has been amended as follows: 

In claim 1, immediately following the preamble (line 1), please insert the phrase

-- a polymer material derived from a composition comprising --.

The Examiner had apprised Applicants’ representative of a contradiction in the subject matter of claim 1 to the extent that the claim indicates that the polymer component is characterized as being “chemically pre-crosslinked” whereas the formula designating the makeup of structural attributes of the polymer would seem to connote those of the precursor.  That is to say, while the polymer may continue to possess some of the aforementioned hydrolysable silyl attributes insofar as pre-crosslinking apparently references only partial reaction of said attributes/groups, it would be clear to one having ordinary skill that some undefined fraction of said groups would no longer be aptly described by formula (1).  The chemical reality of a polymer initially substituted with those groups that has been subjected to some degree of crosslinking is that it would contain a combination of R1aSi-O-Si-R1a moieties and perhaps some 1aSiR2b groups, though the presence of the latter is not assured because the hydrolysis reaction that precedes condensation (formation of Si-O-Si bonds) would replace the groups R2 with silicon-bound hydroxyl groups.  Rather than trying to formulaically describe this more complicated reality, the Examiner suggested that Applicant simply adopt the language of line 2 of claim 10 such that the polymer component is defined in terms of the precursor polymer from which it was derived as one of ordinary skill is familiar with what is the reaction that polymers bearing these hydrolysable silane substituents undergo in the presence of the catalysts mentioned and the structure of the pre-crosslinked polymer will be clear to them just by knowing the structure of its precursor.  Applicant indicated that they were amenable to this modification in the interview conducted on January 21, 2022.
Allowable Subject Matter
	In formulating the rejection, the Examiner noted that a teaching at paragraph [0031] seeming to indicate that uncured was encompassing of semi-cured, a condition necessary for the prior art invention to meet the claim.  Applicant disputes this interpretation asserting that “semi-cured” is specifically meant to connote a semi-solid state (the language semi-solid also referred as a semi-cured is employed).  In the Examiner’s estimation, both inferences could be true, especially if a semi-solid state is achieved by semi-curing of an otherwise fluid polymer material.  However, the Examiner acknowledges that the intent of that passage is unclear and nowhere else in the disclosure is there referenced a semi-cured silicone rubber sheet but an uncured state of the polymer is mentioned in a couple of other instances.  It is on this basis alone- that the reference does not clearly disclose a partially-cured polymer that exhibits pressure-sensitive adhesive-like properties in this state and structural/permanent adhesive characteristics upon being fully cured (the definition of autohesive)- on which the rejection is withdrawn.
	An updated/modified survey of the prior art did not yield any additional references more germane than those already of record.  Accordingly, claims 1-8, 10-19, and 21-22 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 21, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765